      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.161 Page 1 of 11




1    Pedro Bernal
2    California State Bar No.: 284444
     Bernal Law, APLC
3
     750 B Street, Suite 1710
4    San Diego, CA 92101
     Tel: (619) 736-9092
5
     Fax: (619) 793-1020
6    Email: pb@bernal-law.com
7
     Attorney for Defendant:
8
     LUDWIN DIAZ, JR.
9

10                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12                                          )    Case No. 21-CR-01165-JLS
     UNITED STATES OF AMERICA,              )
13                                          )    DEFENDANT NOTICE OF
                  Plaintiffs,               )    MOTIONS AND MOTIONS TO:
14                                          )
           vs.                              )         (1) COMPEL DISCOVERY;
15                                          )         (2) PRESERVE EVIDENCE; AND
                                            )         (3) FOR LEAVE TO FILE
16
     LUDWIN DIAZ JR.,                       )             FURTHER MOTIONS
                                            )
17                                          )    TOGETHER WITH POINTS AND
                                            )    AUTHORITIES IN SUPPORT OF
18
                  Defendant.                )
                                            )    SAME
19                                          )
                                            )    Date: June 18, 2021
20                                          )    Time: 2:00 p.m.
                                            )
21                                          )
                                            )
22
             Defendant, LUDWIN DIAZ, JR. (“Mr. Diaz”), by and through his attorney,
23
     Pedro Bernal, respectfully submits these motions to compel discovery, preserve
24
     evidence, and for leave to file further motions if needed, along with his points and
25
     authorities in support thereof.
26
     ///
27
     ///
28
     ///
                                                -1-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.162 Page 2 of 11




1
                                        I.
2
                               STATEMENT OF THE CASE
3
           On April 19, 2021, Mr. Diaz made his initial appearance before the
4
     Honorable Andrew G. Schopler. Judge Andrew G. Schopler set bond in this matter
5
     was set in the amount of $25,000 secured by 1FRRA. The Court set the Motion
6
     Hearing/Trial Setting in this case for May 14, 2021 at 1:30 p.m. before The
7
     Honorable Janis L. Sammartino. Mr. Diaz respectfully submits these motions in
8
     that regard.
9
                                               II.
10
                        MOTION TO COMPEL DISCOVERY AND
11
                                  PRESERVE EVIDENCE
12
           Mr. Diaz respectfully moves to compel the discovery referenced below and to
13
     preserve all relevant and potentially exculpatory evidence in this case. This motion
14
     is not limited to those items that the prosecutor knows of, but rather includes all
15
     discovery that is in the custody, control, care, or knowledge of any “closely related
16

17
     investigative [or other] agencies.” See Kyles v. Whitley, 514 U.S. 419 (1995), United

18
     States v. Bryan 868 F.2d 1032, 1036 (9th Cir. 1989).

19         (1)      Mr. Diaz’s Statements.      Under Fed. R. Crim. P. 16 (a)(1)(A) a
20   defendant is entitled to disclosure of: all copies of any written or recorded statements
21   made by the defendant; the substance of any statements made by the defendant that
22   the government intends to offer in evidence at trial; any recorded testimony of the
23   defendant before the grand jury; any response by the defendant to interrogation; the
24   substance of any oral statements that the government intends to introduce at trial;
25   any written summaries of the defendant's oral statements contained in the
26
     handwritten notes of the government agent; any response to any Miranda warnings
27
     that were given to the defendant; and any other statements by the defendant. See
28
     Fed. R. Crim. P.16(a)(1)(A) and (B).

                                                -2-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.163 Page 3 of 11




1          The Advisory Committee Notes as well as the 1991 amendments to Rule 16
2
     make it clear that the Government must reveal all of the defendant's statements,
3
     whether oral or written, regardless of whether the Government intends to introduce
4
     those statements at trial or otherwise rely on them in its prosecution.
5
           (2)   Arrest Reports, Notes and Dispatch Tapes.               The defense also
6
     specifically requests production of all arrest reports, notes and dispatch or any other
7
     tapes that relate to the circumstances surrounding his arrest or any questioning, if
8
     such reports have not already been produced in their entirety. This request includes,
9
     but is not limited to, any rough notes, records, reports, transcripts or other documents
10

11
     in which statements of the defendant or any other discoverable material is contained.

12
     Such material is discoverable under Fed. R. Crim. P. 16(a)(1)(A) & (B) and Brady

13   v. Maryland, 373 U.S. 83 (1963). See also Loux v. United States, 389 F.2d 911 (9th
14   Cir. 1968). Arrest reports, investigator's notes, memos from arresting officers,
15   dispatch tapes, sworn statements, and prosecution reports pertaining to the defendant
16   are subject to discovery under Fed. R. Crim. P. 16(a)(1)(B), Fed. R. Crim. P. 26.2,
17   and Fed. R. Crim. P. 12(h). Preservation of rough notes is requested, whether or not
18   the government deems them discoverable.
19
           (3)    Reports of Scientific Tests or Examinations. Pursuant to Fed. R.
20
     Crim. P. 16(a)(1)(F), Mr. Diaz requests disclosure and the opportunity to inspect,
21
     copy, and photograph the results and reports of all tests, examinations, and
22
     experiments conducted upon the evidence in this case, including, but not limited to,
23
     any fingerprint testing done upon any evidence seized in this case, that are within
24
     the possession, custody, or control of the government, the existence of which is
25
     known, or by the exercise of due diligence may become known, to the attorney for
26
     the government, and that are material to the preparation of the defense or are
27
     intended for use by the government as evidence in chief at the trial.
28



                                                -3-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.164 Page 4 of 11




1          (4)    Brady Material. Mr. Diaz requests all documents, statements, agents’
2
     reports, and tangible evidence favorable to the defendant on the issue of guilt and/or
3
     which affects the credibility of the government's case. See Brady v. Maryland, 373
4
     U.S. 83 (1963). As the Government is aware, impeachment as well as substantively
5
     exculpatory evidence falls within Brady’s definition of evidence favorable to the
6
     accused. United States v. Bagley, 473 U.S. 667 (1985); United States v. Agurs, 427
7
     U.S. 97 (1976).
8
           (5)    Any Information that May Result in a Lower Sentence under the
9
     United States Sentencing Guidelines. As discussed above, this information is
10

11
     discoverable under Brady v. Maryland, 373 U.S. 83 (1963). This request includes

12
     any information that could affect any base offense level or specific offense

13   characteristic under Chapter Two of the United States Sentencing Guidelines
14   (“U.S.S.G.”). This request also includes any information relevant to a Chapter Three
15   adjustment, a determination of the defendant’s criminal history, or any other
16   application of the U.S.S.G.
17         (6) Any Information That May Result in a Lower Sentence Under 18
18   U.S.C. § 3553. After United States v. Booker, 543 U.S. 220 (2005), the Guidelines
19
     are merely advisory and federal sentencing is governed by 18 U.S.C. § 3553, which
20
     requires a judge to consider “any information about the nature and circumstances of
21
     the offense.” 18 U.S.C. § 3553(a)(1). This broad range of judicial discretion,
22
     combined with the mandate that "[n]o limitation shall be placed on the information
23
     concerning the background, character, and conduct of a person convicted of an
24
     offense which a court of the United States may receive and consider for the purpose
25
     of imposing an appropriate sentence,” 18 U.S.C. § 3661, means that any information
26
     whatsoever may be "material . . . to punishment," Brady, 373 U.S. at 87, whether or
27
     not the government deems it discoverable.
28



                                               -4-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.165 Page 5 of 11




1          (7)    The Defendant's Prior Record. Evidence of Mr. Diaz’s prior record,
2
     if any, must be disclosed pursuant to Fed. R. Crim. P.16(a)(1)(B).
3
           (8)    Any Proposed 404(b) Evidence. Evidence of prior similar acts is
4
     discoverable under Fed. R. Crim. P.16(a)(1)(C) and Fed. R. Evid. 404(b) and 609.
5
     In addition, under Fed. R. Evid. 404(b), “upon request of the accused, the
6
     prosecution . . . shall provide reasonable notice in advance of trial . . . of the general
7
     nature . . .” of any evidence the government proposes to introduce under Fed. R.
8
     Evid. 404(b) at trial. Mr. Diaz requests that such notice be given eight weeks before
9
     trial in order to give the defense time to adequately investigate and prepare for trial.
10

11
           (9)    Evidence Seized. Evidence seized as a result of any search, either

12
     warrantless or with a warrant, is discoverable under Fed. R. Crim. P.16(a)(1)(C).

13         (10) Request for Preservation of Evidence. Mr. Diaz specifically requests
14   that any physical evidence that may be destroyed, lost, or otherwise put out of the
15   possession, custody, or care of the government and which relates to the prosecution
16   in this case be preserved. This request includes, but is not limited to, any “dispatch”
17   or other tapes, samples used to run any scientific tests, and any evidence seized from
18   any third party. It is requested that the government be ordered to question all the
19
     agencies and individuals involved in the prosecution and investigation of this case
20
     to determine if such evidence exists, including disputed tapes, and if it does exist, to
21
     inform those parties to preserve any such evidence.
22
           (11) Tangible Objects.          Mr. Diaz requests, under Fed. R. Crim. P.
23
     16(a)(2)(C), the opportunity to inspect and copy as well as test, if necessary, all other
24
     documents and tangible objects, including photographs, books, papers, documents,
25
     photographs, of building or places or copies of portions thereof that are material to
26
     the defense or intended for use in the government's case-in-chief, or were obtained
27
     from or belong to the defendant.
28



                                                -5-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.166 Page 6 of 11




1          (12) Evidence of Bias or Motive to Lie. Mr. Diaz requests any evidence
2
     that any prospective government witness is biased or prejudiced against the
3
     defendant, or has a motive to falsify or distort his testimony. See Pennsylvania v.
4
     Ritchie, 480 U.S. 39 (1987); United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988).
5
     Such evidence can include prior statements, business dealings, or actions.
6
           (13) Impeachment Evidence. Mr. Diaz requests any evidence that any
7
     prospective government witness has engaged in any criminal act, whether or not
8
     resulting in a conviction, and whether any witness has made a statement favorable
9
     to the defendant. See Fed. R. Evid. 608, 609 and 613. Such evidence is discoverable
10

11
     under Brady v. Maryland, supra. See also United States v. Strifler, 851 F.2d 1197

12
     (9th Cir. 1988) (witness' prior record); Thomas v. United States, 343 F.2d 49 (9th

13   Cir. 1965) (evidence that detracts from a witness' credibility);
14         (14) Evidence of Criminal Investigation of Any Government Witness.
15   Mr. Diaz requests any evidence that any prospective witness is under investigation
16   by federal, state or local authorities for any criminal conduct. See United States v.
17   Chitty, 760 F.2d 425 (2d Cir. 1985).
18         (15) Evidence       Affecting     Perception,     Recollection,    Ability   to
19
     Communicate, or Truth Telling. Mr. Diaz requests any evidence, including any
20
     medical or psychiatric report or evaluation, tending to show that any prospective
21
     witness' ability to perceive, remember, communicate, or tell the truth is impaired.
22
     “Mr. Diaz” also requests any evidence that a witness has ever used narcotics or other
23
     controlled substance or has ever been an alcoholic. See United States v. Strifler, 851
24
     F.2d 1197 (9th Cir. 1988); Chavis v. North Carolina, 637 F.2d 213, 224 (4th Cir.
25
     1980).
26
           (16) Witness Addresses. Mr. Diaz requests the name and last known
27
     address of each prospective government witness. See United States v. Napue, 834
28



                                               -6-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.167 Page 7 of 11




1    F.2d 1311 (7th Cir. 1987); United States v. Tucker, 716 F.2d 576 (9th Cir. 1983)
2
     (failure to interview government witnesses by counsel is ineffective); United States
3
     v. Cook, 608 F.2d 1175,1181 (9th Cir. 1979), overruled on other grounds by Luce v.
4
     United States, 469 U.S. 38 (1984) (defense has equal right to talk to witnesses). “Mr.
5
     Diaz also requests the name and last known address of every witness to the crime or
6
     crimes charged (or any of the overt acts committed in furtherance thereof) who will
7
     not be called as a government witness. See United States v. Cadet, 727 F.2d 1453
8
     (9th Cir. 1984);
9
           (17) Name of Witnesses Favorable to the Defendant. Mr. Diaz requests
10

11
     the name of any witness who made an arguably favorable statement concerning the

12
     defendant or who could not identify defendant or who was unsure of defendants’

13   identity, or participation in the crime charged. See Jackson v. Wainwright, 390 F.2d
14   288 (5th Cir. 1968); Chavis v. North Carolina, 637 F.2d 213, 223 (4th Cir. 1980);
15   Jones v. Jago, 575 F.2d 1164,1168 (1978); Hudson v. Blackburn, 601 F.2d 785 (5th
16   Cir. 1979), cert. denied, 444 U.S. 1086 (1980).
17         (18) Statements Relevant to the Defense. Mr. Diaz requests disclosure of
18   any statement that may be “relevant to any possible defense or contention” that he
19
     might assert. See United States v. Bailleaux, 685 F.2d 1105 (9th Cir. 1982).
20
           (19) Jencks Act Material. Mr. Diaz requests pre-trial production of all
21
     Jencks material to expedite cross-examination and to avoid lengthy recesses during
22
     trial. Mr. Diaz asserts that a verbal acknowledgment that “rough” notes constitute
23
     an accurate account of the witness' interview is sufficient for the report or notes to
24
     qualify as a statement under §3500(e)(1). See Campbell v. United States, 373 U.S.
25
     487, 490-92 (1963). Similarly, in United States v. Boshell, 952 F.2d 1101 (9th Cir.
26
     1991), the Ninth Circuit held that when an agent goes over interview notes with the
27
     subject of the interview the notes are then subject to the Jencks Act.
28



                                               -7-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.168 Page 8 of 11




1           (20) Giglio Information. Pursuant to Giglio v. United States, 405 U.S. 150
2
     (1972), Mr. Diaz requests all statements and/or promises, express or implied, made
3
     to any government witnesses, in exchange for their testimony or other assistance in
4
     this case, and all other information that could arguably be used for the impeachment
5
     of any government witnesses.
6
            (21) Personnel Records of Government Officers. Mr. Diaz requests all
7
     citizen complaints and other related internal affairs documents involving any of the
8
     law enforcement officers who were involved in his investigation, pursuant to
9
     Pitchess v. Superior Court, 11 Cal. 3d 531, 539 (1974). Because of the sensitive
10

11
     nature of these documents, defense counsel will not be able to procure them from

12
     any other source.

13          (22) Government Examination of Law Enforcement Personnel Files.
14   “Mr. Diaz” requests that the prosecutor examine the personnel files and any other
15   files within its custody, care or control, or which could be obtained by the
16   government, for all testifying witnesses, including testifying officers. Mr. Diaz
17   requests that these files be reviewed by the government attorney for evidence of
18   perjurious conduct or other like dishonesty, or any other material relevant to
19
     impeachment, or any information that is exculpatory, pursuant to its duty under
20
     United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991). The obligation to examine
21
     files arises by virtue of the defense making a demand for their review. The Ninth
22
     Circuit in Henthorn remanded for in camera review of the agents’ files because the
23
     government failed to examine the files of agents who testified at trial. This Court
24
     should therefore order the government to review all such files for all testifying
25
     witnesses and turn over any material relevant to impeachment or that is exculpatory
26
     prior to trial.
27

28



                                              -8-
      Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.169 Page 9 of 11




1          (23)     Informants and Cooperating Witnesses.            The defense requests
2
     disclosure of the names and addresses of any informants or cooperating witnesses
3
     used or to be used in this case. The government must disclose the informant’s
4
     identity and location, as well as disclose the existence of any other percipient witness
5
     unknown or unknowable to the defense. See Roviaro v. United States, 353 U.S. 53,
6
     61-62 (1957). The defense also requests disclosure of any information indicating
7
     bias on the part of any informant or cooperating witness. See Giglio v. United States,
8
     405 U.S. 150 (1972). Such information would include any and all inducements,
9
     favors, payments, or threats made to the witness to secure cooperation with the
10

11
     authorities.

12
           (24) Notice and a Written Summary of Any Expert Testimony.

13         Under Rule 16(a)(1)(G), "[a]t the defendant's request, the government shall
14   disclose to the defendant a written summary of testimony the government intends to
15   use under Rules 702, 703 or 705 of the Federal Rules of Evidence during its case-
16   in-chief at trial. This summary must describe the witness' opinions, the basis and
17   the reasons therefore, and the witness' qualifications.       “Mr. Diaz” specifically
18   requests the government give him a written summary and notice of any expert
19
     testimony that the government intends to introduce. This request includes any
20
     government agent who will testify to any opinion.
21
           (25) Residual Request. The defense intends by this discovery motion to
22
     invoke his rights to discovery to the fullest extent possible under the Federal Rules
23
     of Criminal Procedure and the Constitution and laws of the United States. This
24
     request specifically includes all subsections of Rule 16. Mr. Diaz requests that the
25
     government provide his attorney with the above requested material sufficiently in
26
     advance of trial.
27
                                               III.
28



                                                -9-
     Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.170 Page 10 of 11




1                       LEAVE TO FILE FURTHER MOTIONS
2
           This case will likely involve voluminous discovery. The Government has
3
     not yet provided discovery. Accordingly, Mr. Diaz respectfully requests leave to
4
     file further motions should such motions become necessary as additional facts and
5
     information come to light.
6

7    DATE: May 12, 2021                   /s/ Pedro Bernal
                                          Pedro Bernal
8
                                          Attorney for Defendant
9                                         LUDWIN DIAZ, JR.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            -10-
     Case 3:21-cr-01165-JLS Document 25 Filed 05/12/21 PageID.171 Page 11 of 11




1    Pedro Bernal
2    California State Bar No.: 284444
     Bernal Law, APLC
3
     750 B Street, Suite 1710
4    San Diego, CA 92101
     Tel: (619) 736-9092
5
     Fax: (619) 793-1020
6    Email: pb@bernal-law.com
7
     Attorney for Defendant:
8
     LUDWIN DIAZ, JR.
9

10                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12                                           ) Case No. 21-CR-00993-BAS
     UNITED STATES OF AMERICA,               )
13                                           )
                  Plaintiff,                 )
14                                           )
         vs.                                 )
15                                           )
                                             ) PROOF OF SERVICE
16                                           )
     LUDWIN DIAZ, JR.,                       )
17                                           )
                  Defendant.                 )
18                                           )
19         I, the undersigned, hereby declare as follows:
20      1. I am over 18 years of age, a resident of the County of San Diego, State of
           California, counsel for the Defendant and that my address is 750 B Street,
21
           Suite 1710, San Diego, California 92101;
22
        2. That today I served the Defendant’s Notice of Motion and Points and
23
           Authorities in Support of Motion to Compel Discovery and Preserve
24         Evidence to all counsel involved in the case by causing to be delivered by e-
25
           filing to the Office of the Clerk;

26      I declare under penalty of perjury that the foregoing is true and correct.
27
     Dated: May 12, 2021                             /s/ Pedro Bernal
28
                                                     Pedro Bernal

                                              -11-
